16 F.3d 405
Simmerman (Nancy, Herbert, Paul), d/b/a Child Care Center,d/b/a Serendipity Pre-School, d/b/a Wee Care Centerv.Corino (John), Cape May County Prosecutor, Wells (Robert),First Assistant Prosecutor of Cape May County, Cowan(Antonia), Assistant Prosecutor of Cape May County, Hayes(Marie), Investigator for Cape May County Prosecutor, Officeof Prosecutor of Cape May County, Veach (Betty, Samuel),Natural Guardians of Veach (Christopher Samuel), Leider(Veronica, Roanld),
NO. 92-5660
United States Court of Appeals,Third Circuit.
Dec 21, 1993

Appeal From:  D.N.J.,
Irenas, J.,

804 F.Supp. 644

1
AFFIRMED.